


110 HR 4842 IH: To provide for only prospective effect of certain

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4842
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Smith of Texas
			 (for himself, Mr. Sensenbrenner,
			 Mr. Coble,
			 Mr. Gallegly,
			 Mr. Chabot,
			 Mr. Forbes,
			 Mr. Franks of Arizona,
			 Mr. Gohmert, and
			 Mr. Jordan of Ohio) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for only prospective effect of certain
		  amendments to the Federal Sentencing Guidelines relating to cocaine base
		  sentencing.
	
	
		That notwithstanding any determination of
			 the United States Sentencing Commission to the contrary, amendment number 9 of
			 the Amendments to the Sentencing Guidelines, Policy Statements, and
			 Official Commentary which was submitted by the United States Sentencing
			 Commission to Congress on May 1, 2007, pursuant to section 994(p) of title 28,
			 United States Code, shall apply only to cases pending on and after the date
			 that amendment took effect.
		
